COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 MICHAEL DIEZ,                                   §
                                                                No. 08-13-00144-CV
                   Appellant,                    §
                                                                      Appeal from the
 v.                                              §
                                                                     41st District Court
 ALASKA STRUCTURES, INC.,                        §
                                                              of El Paso County, Texas
                   Appellee.                     §
                                                                     (TC#2011-2963)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs in this Court. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 7TH DAY OF JANUARY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rivera, J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Rivera, J., not participating
Barajas, C.J. (Senior Judge), sitting by assignment